           Case 2:20-cv-05553-MMB Document 18 Filed 09/16/21 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 VELEZ ENTERPRISES LLC d/b/a
 OQSIE                                                            CIVIL ACTION
           v.                                                     NO. 20-5553
 KVK TECH, INC., MURTY VEPURI, and
 ANTHONY TABASSO


                 ORDER RE: DEFENDANTS’ AMENDED MOTION TO DISMISS

         AND NOW, this 15th day of September, 2021, after careful consideration of Defendants

KVK Tech, Inc., Murty Vepuri, and Anthony Tabasso’s Amended Motion to Dismiss (ECF 14),

Plaintiff Velez Enterprises LLC d/b/a OQSIE’s Response (ECF 15), and Defendants’ Reply (ECF

16), it hereby ORDERED that Defendants’ Motion is GRANTED.

         1. Counts II through IV of Plaintiff’s Complaint, and Count I with regard to the alleged

                oral contract, are DISMSSED without prejudice and with leave to file an amended

                complaint within twenty-one (21) days.

         2. Count I of Plaintiff’s Complaint with regard to the alleged written contract is not

                dismissed, but Plaintiff must restate this claim as a separate count in an amended

                complaint and attach a copy of the contract, including all amendments.




                                                                    BY THE COURT:
                                                                    /s/ MICHAEL M. BAYLSON
                                                                    _______________________________
                                                                    MICHAEL M. BAYLSON, U.S.D.J.



O:\CIVIL 20\20-5553 Velez v KVK-Tech\20cv5553 Order Re MTD.docx


                                                             1
